Citation Nr: 0010811	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
demonstrating that he has hemorrhoids or that claimed 
hemorrhoids are related to his service.

2.  The veteran has not submitted competent medical evidence 
of a nexus between any psychiatric disorder and his period of 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hemorrhoids.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric condition.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Review of the file indicates that the veteran's service 
medical records could not be located.  In February 1998 the 
National Personnel Records Center (NPRC) forwarded all of the 
veteran's available records and no service medical records 
were included.  In April 1998 NPRC indicated that the 
veteran's clinical records could not be reconstructed.  Unit 
morning reports and Admission and Disposition Reports for 
Oversea Hospitals are of record which show that the veteran 
was hospitalized during April and May of 1957, but no 
diagnosis was indicated.

A private psychiatric consultation from February 1971 
indicated that the veteran was diagnosed with a 
psychoneurotic disorder, with anxiety and depression.  Family 
stress and impending surgery were cited as points of 
discomfort.  

Private medical records dated from March 1993 to January 1998 
are also in the file.  They contain a March 1993 report of 
physical examination which included rectal examination.  
Hemorrhoids were not noted.  The remainder of the records 
show no notation of, or treatment for, hemorrhoids or a 
nervous disorder.


Analysis

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

A well grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In this veteran's case, the evidence is insufficient to 
establish a well grounded claim.  In essence, there is no 
evidence that the veteran has either hemorrhoids or a current 
nervous condition which are related in any way to his period 
of service.  In reaching this conclusion, the Board is 
cognizant that the veteran's service medical records are 
unavailable in this case, and that as a result, it has a duty 
to ensure that the veteran's record is as complete as 
possible before the merits of the claim are resolved.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992). 

When a veteran is denied benefits due in part to the 
Government's inability to obtain records that were once in 
its custody, the Court requires that the veteran be given an 
explanation of how records are maintained, why any search 
undertaken constitutes a reasonably exhaustive search, and 
why further efforts are not justified.  Id.  Further, when 
the veteran's service medical records are not of record, the 
Board has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

There have been several attempts made to locate the veteran's 
service medical records to no avail.  In December 1994, the 
NPRC requested the report of the veteran's separation and all 
available medical and dental records from VA.  VA did not 
have the records at that time.  In February 1998, following 
the filing of veteran's claim, VA requested medical records 
from NPRC.  All available records, consisting of relevant 
unit morning reports and Admission and Disposition Reports 
for Oversea Hospitals were forwarded, but they did not 
include the veteran's service medical records.  As indicated 
above, in April 1998 the NPRC informed the RO that the 
clinical records could not be reconstructed.  Thus, although 
the RO made concerted efforts to locate the veteran's service 
medical records, they were not produced.

Nonetheless, in spite of the absence of the veteran's service 
medical records, there are no clinical findings of 
hemorrhoids, and only one record of any psychiatric disorder 
which was noted over 13 years after service and more than 18 
years prior to the veteran's claim in November 1997.  There 
is no medical evidence of a nexus between any psychiatric 
disorder or hemorrhoids and the veteran's service.  
Therefore, with the lack of a showing of current hemorrhoids 
and the lack of evidence of a nexus between the claimed 
disorders and service, the veteran has failed to establish 
well grounded claims in this regard.  

Therefore, in this case, in view of the veteran's failure to 
submit competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  The veteran has not 
identified any other competent evidence that would complete 
the application.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


